Exhibit 24(b)(8.16) Amendment No. 4 to Amended and Restated Participation Agreement Franklin Templeton Variable Insurance Products Trust Franklin/Templeton Distributors, Inc. VOYA Retirement Insurance and Annuity Company VOYA Insurance and Annuity Company ReliaStar Life Insurance Company ReliaStar Life Insurance Company of New York Directed Services, LLC VOYA Financial Partners, LLC Franklin Templeton Variable Insurance Products Trust (the “Trust”), Franklin/Templeton Distributors, Inc. (the “Underwriter,” and together with the Trust, “we” or “us”), Voya Retirement Insurance and Annuity Company (formerly ING Life Insurance and Annuity Company), Voya Insurance and Annuity company (formerly ING USA Annuity and Life Insurance Company), ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, and Directed Services, LLC and Voya Financial Partners, LLC (formerly ING Financial Advisers, LLC), your distributors, (collectively, the “Company”, “you” or “your”) on your behalf and on behalf of certain Accounts, (individually a “Party”, collectively, the “Parties”) have previously entered into an Amended and Restated Participation Agreement dated December 30, 2005, and subsequently amended June 5, 2007, November 17, 2011 and August 12, 2013 (the “Agreement”).
